
	

113 HR 231 IH: Hawaiian Homeownership Opportunity Act of 2013
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 231
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Ms. Hanabusa
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reauthorize the programs of the Department of Housing
		  and Urban Development for housing assistance for Native
		  Hawaiians.
	
	
		1.Short titleThis Act may be cited as the
			 Hawaiian Homeownership Opportunity Act
			 of 2013.
		2.Authorization of
			 appropriations for housing assistanceSection 824 of the Native American Housing
			 Assistance and Self-Determination Act of 1996 (25 U.S.C. 4243), as added by
			 section 513 of Public Law 106–569 (114 Stat. 2969), is amended by striking
			 fiscal years and all that follows and inserting the following:
			 fiscal years 2013, 2014, 2015, 2016, and 2017..
		3.Loan guarantees
			 for Native Hawaiian housingSection 184A of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1715z–13b), as added by section 514 of
			 Public Law 106–569 (114 Stat. 2989), is amended as follows:
			(1)Authorization of
			 appropriationsIn subsection (j)(7), by striking fiscal
			 years and all that follows and inserting the following: fiscal
			 years 2013, 2014, 2015, 2016, and 2017..
			(2)AuthorityIn
			 subsection (b), by striking or as a result of a lack of access to
			 private financial markets.
			(3)Eligible
			 housingIn subsection (c), by striking paragraph (2) and
			 inserting the following new paragraph:
				
					(2)Eligible
				housingThe loan will be used to construct, acquire, refinance,
				or rehabilitate 1- to 4-family dwellings that are standard housing and are
				located on Hawaiian Home
				Lands.
					.
			
